Case 7:19-cv-00204-EKD-RSB Document 27 Filed 09/13/19 Page 1 of 5 Pageid#: 132




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 LINDA BLACKBURN DALTON,                          )
                                                  )
      Plaintiff,                                  )
                                                  )     Civil Action No. 7:19-cv-00204
 v.                                               )
                                                  )     By: Elizabeth K. Dillon
 LEWIS-GALE MEDICAL CENTER, LLC,                  )         United States District Judge
                                                  )
         Defendant.                               )

                          MEMORANDUM OPINION AND ORDER

         Plaintiff Linda Blackburn Dalton moves for leave to file an interlocutory appeal from the

 court’s dismissal of her claim for compensatory damages, punitive damages, and the jury

 demand for her retaliation claim pursuant to the Americans with Disabilities Act (ADA). (Oral

 Order, Dkt. No. 20.) For the following reasons, this motion is denied.

                                        I. BACKGROUND

         Dalton filed this action on March 1, 2019. (Compl., Dkt. No. 1.) She alleges claims

 against Lewis-Gale Medical Center, LLC for discrimination, retaliation, and failure to

 accommodate in violation of the ADA. Lewis-Gale moved to dismiss on April 30, 2019. (Dkt.

 No. 5.) On June 12, 2019, the court issued an order notifying the parties of its “intent to construe

 a portion of defendant’s motion to dismiss as a motion for summary judgment. Specifically, the

 court will consider under Rule 56, rather than Rule 12, whether compensatory and punitive

 damages (and hence, any right to a jury on that claim) are available for plaintiff’s ADA

 retaliation claim.” (6/12/19 Order 1, Dkt. No. 17.) On June 18, 2019, the court held a hearing on

 the motion to dismiss and issued an oral order dismissing the claim for compensatory and

 punitive damages and the related jury demand for Dalton’s ADA retaliation claim.
Case 7:19-cv-00204-EKD-RSB Document 27 Filed 09/13/19 Page 2 of 5 Pageid#: 133




                                          II. DISCUSSION

        In general, appellate review is reserved for final judgments. 28 U.S.C. § 1291.

 Notwithstanding this general rule, 28 U.S.C. § 1292(b) allows for interlocutory appeals in

 limited circumstances. In order to satisfy the statutory requirements for discretionary appeal

 under § 1292(b), a district judge must certify (1) that the order involves a controlling question of

 law, (2) as to which there is substantial ground for difference of opinion, and (3) that an

 immediate appeal from the order may materially advance the ultimate termination of the

 litigation. Id. This language has been construed as granting district courts “circumscribed

 authority to certify for immediate appeal interlocutory orders deemed pivotal and debatable.”

 Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 46 (1995). Because § 1292(b) is contrary to the

 general rule that appeals may be had only after a final judgment, it should be used sparingly and

 its requirements must be strictly construed. Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989).

 The certification of an interlocutory appeal therefore requires “exceptional circumstances that

 justify a departure from the basic policy limiting appellate review to final judgments.” Terry v.

 June, 368 F. Supp. 2d 538, 539 (W.D. Va. 2005) (citing Coopers & Lybrand v. Livesay, 437 U.S.

 463, 475 (1978)).

        In unpublished opinions, the Fourth Circuit has held that compensatory damages,

 punitive damages, and a jury trial are unavailable for retaliation claims under the ADA. See

 Rhoads v. FDIC, 94 F. App’x 187, 188 (4th Cir. 2004); Bowles v. Carolina Cargo, Inc., 100 F.

 App’x 889, 890 (4th Cir. 2004). In support, both cases relied on Kramer v. Banc of Am. Sec.,

 LLC, 355 F.3d 961, 965 (7th Cir. 2004). In Kramer, the court reasoned as follows:

                We thus conclude that the 1991 Civil Rights Act does not expand
                the remedies available to a party bringing an ADA retaliation claim
                against an employer and therefore compensatory and punitive
                damages are not available. A close reading of the plain language

                                                  2
Case 7:19-cv-00204-EKD-RSB Document 27 Filed 09/13/19 Page 3 of 5 Pageid#: 134




                of § 1981a(a)(2) makes it clear that the statute does not
                contemplate compensatory and punitive damages for a retaliation
                claim under the ADA. Section 1981a(a)(2) permits recovery of
                compensatory and punitive damages (and thus expands the
                remedies available under § 2000e-5(g)(1)) only for those claims
                listed therein. With respect to the ADA, § 1981a(a)(2) only lists
                claims brought under §§ 12112 or 12112(b)(5). Because claims
                under the ADA (§ 12203) are not listed, compensatory and
                punitive damages are not available for such claims. Instead, the
                remedies available for ADA retaliation claims against an employer
                are limited to the remedies set forth in § 2000e(5)(g)(1).

 355 F.3d at 965. Moreover, because the plaintiff “was not entitled to recover compensatory and

 punitive damages, she has no statutory or constitutional right to a jury trial.” Id. at 966. The

 Ninth Circuit subsequently agreed with the Seventh Circuit, finding that its “reliance on the plain

 language of 42 U.S.C. § 1981a(a)(2) adheres more closely to the precepts of statutory

 construction.” Alvarado v. Cajun Operating Co., 588 F.3d 1261, 1268 (9th Cir. 2009).

        Dalton cites a series of cases to the contrary, including circuit court opinions from the

 Second, Eighth, and Tenth Circuits. See Muller v. Costello, 187 F.3d 298, 314 (2d Cir. 1999);

 Salitros v. Chrysler Corp., 306 F.3d 562, 570 (8th Cir. 2002); Foster v. Time Warner Entm’t Co.,

 250 F.3d 1189, 1196–98 (8th Cir. 2001); EEOC v. Wal-Mart Stores, Inc., 187 F.3d 1241, 1249

 (10th Cir. 1999). As the Kramer court explained, however, these decisions “focused on whether

 there was sufficient evidence to award compensatory and punitive damages, but none examined

 the legal question of whether such damages were authorized for an ADA retaliation claim.” 355

 F.3d at 965. There is contrary district court authority, see, e.g., Baker v. Windsor Republic

 Doors, 635 F. Supp. 2d 765, 771 (W.D. Tenn. 2009), Rumler v. Dep’t of Corr., State of Fla., 546

 F. Supp. 2d 1334, 1342–43 (M.D. Fla. 2008), but not within this circuit. See, e.g., Via v.

 Comm’n Corp. of Am., Inc., 311 F. Supp. 3d 812, 821 (W.D. Va. 2018) (“Although Rhoads is an

 unpublished decision, the court finds the reasoning of Kramer, on which it relies, persuasive.”);



                                                  3
Case 7:19-cv-00204-EKD-RSB Document 27 Filed 09/13/19 Page 4 of 5 Pageid#: 135




 Harvey v. GoBo, Inc., Case No. 6:16-cv-00076, 2017 WL 4973205, at *4 (W.D. Va. Nov. 1,

 2017) (“Plaintiff does not contest these authorities and admits that ‘there is no binding authority

 in the Fourth Circuit’ permitting the aforementioned remedies. Thus, the Plaintiff’s retaliation

 claim will be tried to the Court in equity.”); Akbar-Hussain v. ACCA, Inc., 1:16cv1323

 (JCC/IDD), 2017 WL 176596, at *5 (E.D. Va. Jan. 17, 2017) (“Having adopted the reasoning in

 Kramer, this Court now finds that compensatory and punitive damages are not available for

 retaliation-based claims under the ADA.”). Because there does not appear to be a substantial

 difference of opinion on this issue within the Fourth Circuit, the court will not grant leave to

 pursue an interlocutory appeal. See Hinton v. Va. Union Univ., Civil Action No. 3:15cv569,

 2016 WL 3922053, at *8 (E.D. Va. July 20, 2016) (“The fact that a handful of district courts

 outside the Fourth Circuit have concluded otherwise . . . does not mean that there is a ‘substantial

 ground for difference of opinion’ within the Fourth Circuit.”); United States ex rel. Howard v.

 Harper Constr. Co., No. 7:12-cv-215-BO, 2015 WL 9463103, at *2 (E.D.N.C. Dec. 28, 2015)

 (“That non-binding precedent in other jurisdictions may counsel a different result does not

 constitute substantial grounds for a difference of opinion.”); Nat’l Cmty. Reinvestment Coalition

 v. Accredited Home Lenders Holding Co., 597 F. Supp. 2d 120, 122 (D.D.C. 2009) (denying

 request for interlocutory appeal where moving party did not “demonstrate[] that there is a split

 within this district on this issue”).

         In the alternative, Dalton requests a declaration pursuant to the collateral order doctrine.

 See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). An appealable collateral

 order must “(1) conclusively determine the disputed question, (2) resolve an important issue

 completely separate from the merits of the action, and (3) be effectively unreviewable on appeal

 from a final judgment.” Cobra Nat. Res., LLC v. Fed. Mine Safety & Health Review Comm’n,



                                                   4
Case 7:19-cv-00204-EKD-RSB Document 27 Filed 09/13/19 Page 5 of 5 Pageid#: 136




 742 F.3d 82, 86 (4th Cir. 2014). The court’s order dismissing Dalton’s claim for compensatory

 and punitive damages will be reviewable upon the entry of final judgment. Therefore, Dalton’s

 request for a declaration pursuant to the collateral order doctrine will also be denied.

                                         III. CONCLUSION

        For the foregoing reasons, Dalton did not demonstrate that there is substantial ground for

 difference of opinion on the recoverability of compensatory and punitive damages for an ADA

 retaliation claim. Therefore, Dalton’s motion for leave to appeal (Dkt. No. 21) is DENIED.

        Entered: September 13, 2019.




                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                   5
